Motion by appellant for reargument of appeal. On May 3, 1965 this court affirmed an order of the Supreme Court, Kings County, entered *490October 15, 1964, which denied without a hearing appellant’s coram nobis application to vacate a judgment rendered February 4, 1963. The motion as far as it seeks reargument will be held in abeyance. The motion as far as it seeks assignment of counsel is granted. Richard Nadelman, Esq., 369 Lexington Avenue, New York, N. Y,, is hereby assigned as counsel on behalf o£ appellant for the purpose of prosecuting appellant’s pending motion for reargument. For this purpose all the records on die in this court and in the Supreme Court, Kings County, are available to such assigned counsel. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.